Name: Commission Regulation (EC) No 1153/95 of 22 May 1995 adopting a protective measure applying to imports of garlic originating in China
 Type: Regulation
 Subject Matter: information and information processing;  plant product;  Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 No L 116/2323. 5. 95 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1153/95 of 22 May 1995 adopting a protective measure applying to imports of garlic originating in China concerned to import licences being issued for quantities generally equal to less than 1 % of the quantities applied for and to the rejection of applications submitted thereafter ; whereas this systematic overrun shows that there is continuing pressure on the market for this product and that, unless protective measures are adopted, the Community market in garlic could be seriously disturbed by huge quantities imported from China ; whereas it is therefore vital for the protective measure applying to garlic originating in China to be renewed ; Whereas import licences issued should be limited to a given quantity by period from 1 June 1995 to 31 May 1996 and the issuing thereof should be suspended once that quantity has been attained, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 997/95 (2), and in parti ­ cular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas, pursuant to Commission Regulation (EEC) No 1859/93 of 12 July 1993 on the application of the system of import licences for garlic imported from third coun ­ tries ^), as amended by Regulation (EC) No 1662/94 (*), the release for free circulation in the Community of garlic imported from third countries is subject to the presenta ­ tion of import licences ; Whereas on 19 May 1995 the Kingdom of Spain requested the Commission to take protective measures against imports of garlic ; Whereas in 1993 the Commission recorded a very sharp rise in imports of garlic originating in China as compared with preceding years ; whereas, given their price, further imports could have brought about such serious distur ­ bance of the Community market as to jeopardize the objectives of Article 39 of the EC Treaty and in particular to damage Community producers ; whereas the Commis ­ sion accordingly adopted a protective measure by Commission Regulation (EC) No 1213/94 of 27 May 1994 (6), as last amended by Regulation (EC) No 281 5/94 f), to limit the quantity covered by import licences issued for garlic originating in China for the 1994/95 marketing year to a given quantity per month ; Whereas each month import licence applications in respect of garlic originating in China have covered quan ­ tities far exceeding the monthly quantity fixed by Regula ­ tion (EEC) No 1213/94 ; whereas, moreover, the number of applications submitted on the first day of each monthly period led throughout the whole marketing year Article 1 1 . For the period 1 June 1995 to 31 May 1996, import licences for garlic (CN code 0703 20 00) originating in China shall be issued for up to 12 000 tonnes only, subject to a maximum quantity for each sub-period as set out in the Annex. 2. The maximum quantity for each sub-period as referred to in paragraph 1 shall be equal to the sum of : (a) the quantity set out in the Annex ; (b) quantities not applied for from the preceding sub ­ period ; and (c) unused quantities from licences issued previously of which the Commission has been informed. 3 . Where the Commission establishes, on the basis of information forwarded to it by the Member States pursuant to Article 4 of Regulation (EEC) No 1859/93, that there is a risk that the maximum quantity for any sub-period may be exceeded, it shall lay down the condi ­ tions under which licences may be issued. 4. Operators may submit not more than two licence applications per sub-period, separated by a minimum of five days, in respect of the product referred to in para ­ graph 1 . Each application may cover not more than 50 % of the quantity available for that sub-period as set out in the Annex.(') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 101 , 4. 5. 1995, p. 16. 0 OJ No L 291 , 28. 12. 1972, p. 3. (4) OJ No L 170, 13. 7. 1993, p. 10. 0 OJ No L 176, 9. 7. 1994, p. 1 . (&lt;) OJ No L 133, 28 . 5. 1994, p. 36. D OJ No L 298. 19. 11 . 1994. D . 26. Article 2 This Regulation shall enter into force on 1 June 1995. No L 116/24 I EN I Official Journal of the European Communities 23. 5. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX (tonnes) Sub-period Sub-period for submissionof applications Quantity June 1 June to 4 July 1995 1 000 July 5 July to 6 August 1995 1 000 August 7 August to 4 September 1995 1 000 September 5 September to 4 October 1995 1 000 October 5 October to 5 November 1995 1 000 November 6 November to 3 December 1995 1 000 December 4 December 1995 to 4 January 1996 1 000 January 5 January to 4 February 1996 1 000 February 5 February to 4 March 1996 1 000 March 5 March to 3 April 1996 1 000 April 4 April to 3 May 1996 1 000 May 4 May to 31 May 1996 1 000